
	
		II
		112th CONGRESS
		1st Session
		S. 1036
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2011
			Mr. Cardin (for himself
			 and Mr. Vitter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend title 40, United States Code, to ensure that job
		  opportunities for people who are blind and people with significant disabilities
		  are met by requiring the application of the Javits-Wagner-O'Day Act to certain
		  lease agreements entered into by the Federal Government for private buildings
		  or improvements.
	
	
		1.Short titleThis Act may be cited as the
			 AbilityOne Improvements
			 Act.
		2.Applicability of
			 Javits-Wagner-O'Day ActSection 585(a) of title 40, United States
			 Code, is amended by adding at the end the following:
			
				(3)Applicability
				of Javits-Wagner-O'Day ActA lease agreement for space under this
				section for the accommodation of a federal agency as described in paragraph (1)
				that is issued or renewed after the date of enactment of this paragraph shall
				require the federal agency, lessor, or property manager to comply with
				provisions of the Javits-Wagner-O'Day Act (41 U.S.C. 46 et seq.) that are
				applicable to federal buildings if—
					(A)the lease is for
				60 percent or more of the useable space on the property or improvement in which
				1 or more federal agencies are to be accommodated, as determined by the
				Administrator; or
					(B)the federal
				agency to be accommodated under the lease is, as of the date of the lease,
				required to contract pursuant to that Act for services being transitioned to
				the leased
				space.
					.
		
